IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT JACKSON                FILED
                            JULY 1999 SESSION
                                                       September 10, 1999

                                                       Cecil Crowson, Jr.
                                                      Appellate Court Clerk
STATE OF TENNESSEE             *    C.C.A. # 02C01-9903-CC-00101

           Appellee,           *    HENDERSON COUNTY

VS.                            *    Honorable Roy Morgan, Jr, Judge

RICHARD SMITH,                 *    (Probation Revocation--Sale of
                                    Cocaine)
           Appellant.          *




FOR THE APPELLANT:                  FOR THE APPELLEE:

CLIFFORD K. McGOWN (on appeal)      PAUL G. SUMMERS
113 North Court Square              Attorney General & Reporter
Waverly, TN 37185
                                    CLINTON J. MORGAN
GEORGE MORTON GOOGE (at trial)      Counsel for the State
District Public Defender            425 Fifth Avenue North
                                    Nashville, TN 37243
MICHAEL DEAN RASNAKE
Assistant Public Defender           JAMES G. (JERRY) WOODALL
227 West Baltimore Street               District Attorney General
Jackson, TN 38301
                                    BILL R. MARTIN
                                    Assistant District Attorney General
                                    777 West Church Street
                                    Lexington, TN 38351




OPINION FILED: _______________



AFFIRMED - RULE 20



JOHN EVERETT WILLIAMS,
Judge

                                   OPINION

        The defendant, Richard Smith, appeals a judgment from the Circuit Court

of Henderson County revoking his probation. The defendant does not contest

that he violated the terms of his probation. He argues only that the trial court

erred in fully revoking his probation. He asserts that he should have been

incarcerated for a short time and then returned to intensive probation. We

AFFIRM the judgment from the trial court.



        In 1991, pursuant to a negotiated plea, the defendant was convicted of

three counts of the sale of cocaine, a Schedule II controlled substance, and was

sentenced to nine years on each count, with his sentences to run concurrently.

The trial court ordered that the defendant serve four months in jail and the

remaining eight years and eight months on community corrections. In March of

1994, however, the defendant was transferred from community corrections to

probation, as allowed by statute. See Tenn. Code Ann. § 40-36-106(e)(3)(A)

(trial court may transfer an offender from community correction to probation if

certain requirements are satisfied).



        The defendant then violated his probation by acquiring new convictions,

by testing positive for use of drugs, and by absconding to Florida for

approximately two years. On June 8, 1998, the trial court revoked his probation,

sentenced him to ninety days in the county jail, and placed him on intensive

probation for the remaining balance of his original sentence.



        On October 27, 1998, the defendant’s probation officer filed the instant

probation violation report, alleging that the defendant had tested positive for

marijuana or cocaine use on four separate occasions. After a hearing, the trial

court found that the defendant had violated the conditions of his probation and

                                        -2-
entered an order that revoked his probation and ordered him to serve his

sentence in the Department of Correction.



       The defendant does not contest that he violated the terms of his

probation. He argues only that the trial court erred in fully revoking his probation.

He asserts that he should have been incarcerated for a short time and then

returned to intensive probation.



       A trial court may revoke probation and order the imposition of the original

sentence upon a finding by a preponderance of the evidence that the person has

violated a condition of probation. Tenn. Code Ann. §§ 40-35-310 to -311. The

decision to revoke probation rests within the sound discretion of the trial court.

State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). Revocation of

probation and a community corrections sentence is subject to an abuse of

discretion standard of review, rather than a de novo standard. State v. Harkins,

811 S.W.2d 79 (Tenn. 1991). Discretion is abused only if the record contains no

substantial evidence to support the trial court’s conclusion that a violation of

probation or community correction sentence has occurred. Id.; State v. Gregory,

946 S.W.2d 829, 832 (Tenn. Crim. App. 1997). Proof of a violation need not be

established beyond a reasonable doubt, and the evidence need only show that

the trial judge exercised a conscientious and intelligent judgment, and did not act

arbitrarily. Gregory, 946 S.W.2d at 832; State v. Leach, 914 S.W.2d 104, 106

(Tenn. Crim. App. 1995).



       We conclude that the evidence does not preponderate against the

findings of the trial court, and we find no error of law mandating reversal.

Therefore, pursuant to Rule 20 of the Tennessee Court of Criminal Appeals, we

AFFIRM the judgment from the trial court.




                                         -3-
                                  ______________________________
                                  JOHN EVERETT W ILLIAMS, Judge




CONCUR:




______________________________
JOSEPH M. TIPTON, Judge




______________________________
JAMES CURWOOD WITT, JR., Judge




                                 -4-